Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wimpe on 28 January 2022.
The application has been amended as follows:
In the Claims:
In claim 1, at the last line, after “strut” the period has been deleted and a new line has been added, which reads: -- wherein a first oil return port of the plurality of oil return ports is located axially forward of the plurality of bearing elements, and at least a second oil return port of the plurality of oil return ports is located axially aft of the plurality of bearing elements.--
Claim 8 is canceled.
In claim 9, “claim 8” has been changed to --claim 1--.
In claim 11, at the last line, after “strut” the period has been deleted and a new line has been added, which reads: -- wherein a first oil return port of the plurality of oil 
Claim 18 is canceled.
In claim 19, “claim 18” has been changed to --claim 11--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Written Opinion from the EPO, dated 15 October 2021, states “a port is an opening, and an opening cannot extend through a strut.” According to Merriam Webster’s definition of port, at the top of p.3, definition 2b, a port can be either an opening or a passageway. The use of the word “port” in the claims is consistent with the use of the same word in the specification, and not contrary to the accepted definition. Thus, “port” is does not cause the claims to be indefinite.
Likewise, the clarity concerns raised by the EPO about the “inner case portion” arise from an overly narrow definition of “inner case portion.” Particularly when informed by the specification, one of ordinary skill in the art can construe an “inner case portion” and would find that the specification discloses the claimed invention.
As cited in the EPO Search Opinion, FR 3075875 teaches a plurality of oil return ports in a strut. The purpose of the plurality is to have a secondary lubricant circuit in case the lubricant pump fails. Hull, which is relied upon in the rejection includes a lubricant pump and the teachings of FR 3075875 can be applied to Hull. However, FR 3075875 does not teach ports located forward and aft of bearing elements. Thus the claims are allowable over Hull and FR 3075875. This arrangement appears to have benefits for recovering oil from the bearing compartment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745